The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 17, 2014

                                         No. 04-14-00136-CR

                                     Billy Edward GONZALEZ,
                                              Appellant

                                                    v.

                                      THE STATE OF TEXAS,
                                            Appellee

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. 12-CR-611
                             Honorable Jose Luis Garza, Judge Presiding

                                             O R D E R

         The reporter’s record was due December 30, 2014. This court was unaware a notice of
appeal had been filed until approximately two months after the record was due. Once we became
aware of the appeal, we sent the reporter a Rule 37.3 letter, advising the reporter to file a notification
of late record or file the record within thirty days of the date of the letter. On March 11, 2014, the
court reporter filed a notification of late record stating that he was unaware of the appeal until our
Rule 37.3 letter and his other duties have prevented him from filing the record. He asks for an
extension of time to complete the record to April 30, 2014. We GRANT the reporter’s extension and
ORDER the court reporter, Julian G. Alderette, to file the reporter’s record in this court on or before
April 30, 2014. We advise the reporter that this extension give the reporter 121 days from the
original due date. Accordingly, no further extension of time to file the reporter’s record will be
granted absent written proof of extraordinary circumstances.

       We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.

                                                         _________________________________
                                                         Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 17th day of March, 2014.


                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court